Citation Nr: 0423624	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-25 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for a right hand injury with neuropathy of the ring 
and little fingers.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.   


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1978.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in April 2003 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Washington, D.C., which denied entitlement to increased 
ratings for the low back disability and the right hand 
disability and entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West Supp. 
2004)) requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The veteran has not been provided this notice with regard to 
his claims for entitlement to increased ratings for the low 
back disability and the right hand disability and entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities (although a VCAA notice 
letter did mention the total rating claim, it did not 
specifically tell the veteran what evidence was needed to 
substantiate the claim).

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

A VA examination is necessary in order to determine the 
current severity of the service-connected degenerative disc 
disease of the lumbar spine.  While this appeal was pending, 
the applicable rating criteria for lumbar spine disabilities 
were amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The criteria were again 
amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Another VA examination is 
needed because the VA examination report of record is 
inadequate for rating the degenerative disc disease of the 
lumbar spine under the new criteria.  The Board also finds 
that the veteran should be afforded a VA neurologic 
examination to determine the neurologic manifestations of the 
lumbar spine disability.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  The current record 
does not contain such an opinion.

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the most recent revisions to the 
rating criteria for lumbar spine disabilities.  While the 
newest rating criteria did not significantly alter the 
criteria for rating intervertebral disc disease, the criteria 
did significantly alter the criteria for rating other back 
disabilities.  Recent Court decisions suggest that initial 
adjudication under the revised criteria might be improper if 
performed by the Board.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-49 (Fed. 
Cir. 2003) (holding that initial adjudication by the Board 
denied appellants of the statutorily mandated "one review on 
appeal to the Secretary," citing 38 U.S.C.A. § 7104(a) (West 
2002)).

The Board also finds that the veteran should be afforded a VA 
neurologic examination to determine the nature and severity 
of the right hand disability.  Review of the record shows 
that the right hand disability has not been examined since 
the veteran filed the claim for an increased rating in 
February 2001.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, an examination is necessary so that the 
Board can properly evaluate the current severity of the 
veteran's service-connected right hand disability.  See 
38 U.S.C.A. § 5103A (West 2002). 

In a February 2001 statement, the veteran's attorney 
indicated that the veteran was in receipt of Social Security 
disability benefits.  This evidence is potentially relevant 
to the claims on appeal.  VA has a duty to acquire both the 
Social Security Administration decision, and the supporting 
medical records pertinent to a claim.  Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). 

Review of the record reveals that the veteran is treated for 
lumbar spine disability and right hand disability at the VA 
medical facility in Washington, D.C.  The claims folder 
contains treatment records from the VA medical facility in 
Washington, D.C. from November 1998 to September 2000.  The 
Board finds that the RO should make an attempt and obtain the 
VA treatment records from the Washington, D.C. VA medical 
facility dated from September 2000.  The Board is obligated 
to seek these records prior to adjudicating the appeal.  
38 U.S.C.A. § 5103A(c)(2) (West 2002).

The RO denied entitlement to service connection for a liver 
disability, lung disability, and nicotine dependence in the 
April 2003 rating decision.  The veteran submitted a notice 
of disagreement as to these issues in May 2003.  The RO 
issued a statement of the case in September 2003.  In a 
September 2003 Form 9, the veteran's attorney checked a box 
indicating that he wanted to appeal all issues considered in 
the statement of the case, but wrote that the veteran was 
only appealing the issues of entitlement to increased ratings 
for the low back disability and the right hand disability and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  Thus, 
even though the service connection issues were certified as 
being on appeal, it does not appear that the veteran did 
intended to perfect an appeal as to the service-connection 
issues.  Since this case is being remanded for other reasons, 
clarification should be sought as to the veteran's 
intentions.


Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims of entitlement to increased 
ratings for the lumbar spine disability 
and the right hand disability and 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.   

2.  The AMC or RO should ask the veteran 
and his representative to clarify whether 
they intended to perfect an appeal as to 
the issues of service connection for 
liver condition, nicotine dependence, or 
a heart condition.  If no response is 
received, the Board will presume that the 
veteran and his representative did not 
intend to perfect an appeal as to these 
issues.

3.  The AMC or RO should obtain all 
records of the veteran's treatment for 
the lumbar spine disability and right 
hand disability at the Washington, D.C. 
VA medical facility dated from September 
2000.  

4.  The AMC or RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

5.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature, extent, and 
severity of the service-connected lumbar 
spine disability.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should indicate whether 
there are objective findings of listing 
of whole spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
lumbar spine disability is severe with 
recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should indicate whether the 
veteran has intervertebral disc disease 
of the lumbar spine, and if so, whether 
the intervertebral disc disease of the 
lumbar spine has required any periods of 
doctor prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.  The examiner should 
render a medical opinion as to whether 
the right hand disability in conjunction 
with the other service connected 
disabilities precludes employment 
consistent with the veteran's education 
and occupational experience.  

6.  The veteran should be afforded VA 
neurological examination to determine the 
nature, extent, and severity of the 
service-connected right hand disability 
with neuropathy of the ring and little 
fingers.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should also indicate if the 
right hand disability with neuropathy of 
ring and little fingers causes complete 
paralysis or mild, moderate, or severe 
partial paralysis, neuritis or neuralgia.  
The examiner should render a medical 
opinion as to whether the right hand 
disability causes unemployability.  

7.  Then the AMC or RO should 
readjudicate the issues on appeal.  The 
RO should evaluate the lumbar spine 
disability under both the old and current 
VA regulations for rating spine 
disabilities.  Consideration should be 
given to whether referral of the 
increased rating claims for consideration 
of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b) (2003) is 
warranted.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


